Citation Nr: 1209821	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorders, panic disorder, bipolar disorder, and borderline personality disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to February 1987. 

This matter on appeal before the Board of Veterans' Appeals (Board) arises from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claim of entitlement to service connection for a psychiatric disorder. 

In August 2008, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  In November 2009, the Board reopened the Veteran's service connection claim and remanded it for additional development.

In an April 2011 decision, the Board denied the claim for service connection for an acquired psychiatric disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims.  In a November 2011 order, the Court granted a Joint Motion for Remand to vacate and remanded this matter to the Board for action consistent with the terms of the Joint Motion. 

The appeal is REMANDED to the RO.


REMAND

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  The term noted denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2011). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (2003); 69 Fed. Reg. 25178 (2004).  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003); 69 Fed. Reg. 25178 (2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (a clear and convincing evidence burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003 (2003); 69 Fed. Reg. 25178 (2004). 

In November 2009, the Board remanded this matter for a VA examination and opinion, which was obtained in February 2010.  The parties to the Joint Motion for Remand agreed that the February 2010 VA opinion that was obtained was inadequate because it did not comply with the previous remand instructions.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the foregoing, the Board is remanding this matter for an additional VA examination and opinion that addresses whether there is clear and unmistakable evidence that both (1) the Veteran has a psychiatric disorder that pre-existed service, and (2) that such disease or injury was not aggravated by service.  The VA opinion should also address whether any diagnosed psychiatric disorder is related to or had its onset during the Veteran's active service, whether a diagnosis of PTSD conforming with the DSM-IV criteria is appropriate considering stressors identified by the RO, or whether, in the VA examiner's opinion that the alleged personal assault occurred.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also while on remand, any outstanding VA treatment records should be obtained.  The claims file includes VA treatment records from May 1999 to March 2007.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and those records are considered evidence of record at the time a decision is made).  Therefore, while on remand, any outstanding VA medical treatment records dated from February 1987 to May 1999 and from March 2007 to the present shall be obtained.

Lastly, to ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran will be provided with another opportunity to provide information or evidence pertinent to the claim on appeal. The Veteran will be specifically asked to provide authorization to enable VA to obtain medical records from the centers in California that treated her for depression as reported by the Veteran in a July 1999 VA medical record. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide sufficient information, and authorization, to enable VA to obtain any additional evidence, not already of record, which pertains to the claim on appeal.  Specifically request that the Veteran clearly identify and provide the VA with authorization to obtain medical records from the centers in California that treated her for depression as reported by the Veteran in a July 1999 VA medical record.  If the Veteran wants to obtain and submit those records herself, she may do so.  

2.  Contact the appropriate VA medical facilities and obtain all outstanding medical records pertaining to the treatment of any psychiatric disorder, dated from February 1987 to May 1999 and from March 2007 to the present.  All records obtained should be associated with the Veteran's claims file.

3.  After completion of the above, schedule the Veteran for a VA examination by a psychiatrist to determine the nature and etiology of any diagnosed psychiatric disorder.  All studies deemed necessary by the examiner shall be performed, and all findings reported in detail.  The examiner must review the claims file and must note that review in the report.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to the onset and continuity of symptoms since service.  In addition, the examiner is requested to reconcile the findings with the February 2010 VA medical opinion of record.  A complete rationale for all opinions expressed should be provided.  The examiner is asked to opine as to the following questions: 

(a)  Prior to the examination, the RO must identify for the examiner any stressor or stressors that are established by the record.

(b)  The examiner must provide a full multiaxial diagnosis pursuant to DSM-IV and must identify whether the Veteran has any diagnosed psychiatric disability.

(c)  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.

(d)  If a diagnosis of PTSD is appropriate conforming with the DSM- IV criteria, the psychiatrist should specify whether each alleged stressor found to be established by the evidence by the RO was sufficient to produce PTSD. 

(e)  If a diagnosis of PTSD is appropriate conforming with the DSM- IV criteria, the psychiatrist should specify whether in the examiner's opinion that the evidence indicates that a personal assault occurred during service.

(f)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should opine as to the etiology for each psychiatric disability and should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each currently demonstrated psychiatric disorder had its onset in or is otherwise related to the Veteran's active duty.

(g)  The examiner should also opine whether there is clear and unmistakable evidence that any diagnosed psychiatric disorder clearly and unmistakably exist prior to her entry into service? 

(h)  If any diagnosed acquired psychiatric disorder clearly and unmistakably existed prior to her entry into service, the examiner should opine as to whether there is clear and unmistakable evidence that that disability did not increase in severity during service? 

(i)  If any diagnosed acquired psychiatric disorder underwent an increase in disability during service, was the increase in disability due to the natural progress of the disorder or beyond the natural progress of the disorder? 

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

